Matter of Luk (2014 NY Slip Op 05791)
Matter of Luk
2014 NY Slip Op 05791
Decided on August 13, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 13, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-01781

[*1]In the Matter of Nancy Luk, deceased. Dennis Lee, respondent; Chun Ka Luk, etc., et al., appellants. (File No. 365260/11)
Heller, Horowitz & Feit, P.C., New York, N.Y. (Eli Feit and Allen M. Eisenberg of counsel), for appellants.
Aimee P. Levine, New York, N.Y., for respondent.
DECISION & ORDER
In a proceeding for the administration of a decedent's estate, in which the respondent Dennis Lee petitioned pursuant to SCPA 2013 for an order directing a reservation of estate assets, Chun Ka Luk, the administrator of the estate, Bernice Luk, and Albert Luk appeal from an order of the Surrogate's Court, Nassau County (McCarty III, S.), dated December 17, 2012, which granted the petition and directed the administrator of the estate to reserve estate assets in the sum of $51,000,000, for a period of one year from the date of the order.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
As the order directing the administrator of the decedent's estate to reserve estate assets in the sum of $51,000,000 expired by its terms on December 17, 2013, any determination by this Court will not directly affect the rights of the parties (see Matter of Weiner v State of New York, 89 AD3d 953, 953-954; Festa v Festa, 76 AD3d 1047, 1047-1048; Matter of Bucaro v Morales, 62 AD3d 994, 995).  Since the matter does not warrant the invocation of the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714), we dismiss the appeal as academic (see Matter of Weiner v State of New York, 89 AD3d 953; Festa v Festa, 76 AD3d 1047; Matter of Bucaro v Morales, 62 AD3d at 995).
SKELOS, J.P., CHAMBERS, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court